DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (EP 1720027, cited by applicant).
Regarding claims 1 and 8-11 Kobayashi teaches a magnetoresistive (MR) magnetic field sensor system, comprising:
at least one MR magnetic field sensor bridge (para. 54), the at least one MF magnetic field sensor bridge including:
a sense leg including at least one sense element (Fig. 6, items 1, 41) with a first layer (64) with a first fixed magnetization orientation and a second layer (66) with a first free magnetization orientation, the first free magnetization orientation orthogonal to the first fixed magnetization orientation at a zero applied magnetic field (para. 25);
a reference leg includes at least one reference element (11, 51) connected in parallel to the sense leg, the reference leg including at least one reference element (11) with a third layer (64) with a second fixed magnetization orientation parallel to, and in the same direction as, the first fixed magnetization orientation, and a fourth layer (66) with a second free magnetization orientation, the second free magnetization orientation parallel to the first fixed magnetization orientation at the zero applied magnetic field (para. 27-28);
wherein the at least one MR magnetic field sensor is a tunneling MR magnetic field sensor bridge (para. 40) [claim 8];
wherein the at least one MR magnetic field sensor bridge is an anisotropic MR magnetic field sensor bridge (the free layer is a soft ferromagnetic layer having a uniaxial anisotropy -para. 21) [claim 9]; and 
wherein the at least one MR magnetic field sensor bridge is a giant MR magnetic field sensor bridge (para. 206) [claim 10].
Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holm et al. (EP 3236276).
Regarding claims 1-2 and 11-12, Holm teaches a magnetoresistive (MR) magnetic field sensor system, comprising:
at least one MR magnetic field sensor bridge (Fig. 5), the at least one MF magnetic field sensor bridge including:
a sense leg including at least one sense element (112) with a first layer (136) with a first fixed magnetization orientation (178) and a second layer (138) with a first free magnetization orientation (80), the first free magnetization orientation orthogonal to the first fixed magnetization orientation at a zero applied magnetic field (Fig. 5);
a reference leg includes at least one reference element (114) connected in parallel to the sense leg, the reference leg including at least one reference element with a third layer (142) with a second fixed magnetization (180) orientation parallel to, and in the same direction as, the first fixed magnetization orientation, and a fourth layer (144) with a second free magnetization orientation, the second free magnetization orientation parallel to the first fixed magnetization orientation at the zero applied magnetic field;
where the at least one sense element includes a first sense element (112) and a second sense element (118);
the first free magnetization orientation (80) of the first sense element is opposite the first free magnetization (184) of the second sensor element at the zero applied magnetic field;
that at least one reference element includes a first reference element (114) and a second reference element (116); and
the second free magnetization (184) of the first reference element is opposite to the second free magnetization (80) orientation of the second reference element at the zero applied magnetic field [claims 2, 12].
Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852